Appeal from a judgment of the Supreme Court dismissing plaintiff’s action upon the merits, entered in Albany county upon a verdict of the jury of no cause of action. Plaintiff sues to recover upon an oral agreement whereby the defendant, her husband, is alleged to have promised to pay her the sum of sixty dollars per month. An action of separation had been brought against her by her said husband, and after evidence in that action had been closed but before a decision had been rendered by the court, the plaintiff herein claims that her husband called upon her, stating that he had come to make an agreement and that he would pay her sixty dollars per month during her life in consideration of a termination of the litigation; that he then said: “ I will notify or tell my lawyer and notify your attorney that we have made an agreement and this is settled between ourselves, and I will see that you are in no more courts or troubled any more.” Later a decision was rendered by the court in the separation action granting to the husband a decree of separation without obligation or liability for the support or maintenance of his said wife. It does not appear that plaintiff herein ever took any steps to have the judgment modified or vacated, except that an appeal was taken from the decree therein, which appeal was subsequently dismissed. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.